Citation Nr: 1146436	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for purposes of accrued benefits.

2. Entitlement to service connection for the cause of the Veteran's death.

(The Board will address the issue of entitlement to a waiver of overpayment in the amount of $24,357.00 in a separate decision.) 

WITNESSES AT HEARING ON APPEAL

Surviving Spouse; minister

ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active service from June 1968 and January 1970.  The Veteran died in July 2004, and the appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North little Rock, Arkansas.  The appellant was notified of the February 2005 rating decision, which had been originally sent to another claimant, in June 2006.  The appellant's disagreement with this rating decision led to this appeal. 

The appellant testified before the undersigned Acting Veterans Law Judge in February 2008.  A copy of the transcript of this hearing has been associated with the claims file.  At the time of the hearing, the appellant submitted additional evidence. She waived initial consideration of this evidence by the agency of original jurisdiction (AOJ), the RO in this case.  See 38 C.F.R. § 20.1304(c). 

In April 2008, a motion to advance the appellant's appeal on the docket was granted pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a May 2008 decision, the Board reopened a claim of service connection for an acquired psychiatric disorder, to include PTSD, for purposes of accrued benefits and denied the claim on the merits.  In the same decision, the Board denied entitlement to service connection for the cause of the Veteran's death.

The Veteran filed a motion for reconsideration of the August 2008 Board decision in June 2008.  The motion was denied by the Board in September 2008. 

The Veteran appealed the May 2008 Board decision to the United States Court of Appeals for Veterans' Claims (Court).  On July 29, 2010, the Court issued a memorandum decision affirming the May 2008 Board decision.  On July 13, 2010, VA published a final notice of its amendment to 38 C.F.R. § 3.304 (f), and the regulation became effective immediately and applied to cases pending before VA on July 13, 2010.  75 Fed. Reg. 39,843-52 (2010).  In light of the amendment, the appellant filed a motion for reconsideration of the Court's decision.  In March 2011, the Court issued a Memorandum Decision in which the Court ultimately granted the appellant's motion for reconsideration and withdrew its July 29, 2010 decision.  The May 2008 Board decision was vacated and remanded for the Board to apply the amended version of 38 C.F.R. § 3.304(f)(3).  The Board finds that the Court did not intend to set aside the Board's favorable determination that new and material evidence had been submitted to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, for purposes of accrued benefits.  The Court's Memorandum Decision limited its discussions to the Board's analysis of the reopened claim.  Thus, the Board finds that the issue should be phrased as one of service connection. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained. 

2. Evidence on file at the time of the Veteran's death satisfies the requirements of 3.304(f) as amended July 13, 2010, based on Veteran's inservice fear of hostile or terrorist activity in one or more instances while on active duty in Korea and a linkage between PTSD symptoms and an inservice stressor. 

3. The death certificate indicates that the immediate cause of death was aortic transection; the record indicates that the Veteran's death was due to injuries following a motor vehicle collision. 

4. The preponderance of the evidence indicates that the Veteran's death was an accident; the record lacks competent evidence that links the Veteran's death to a service-connected disability. 


CONCLUSIONS OF LAW

1. Service connection for an acquired psychiatric disorder, to include PTSD, for purposes of accrued benefits is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.1000 (2011). 

2. Service connection for the cause of the veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regards to the claim for service connection for an acquired psychiatric disorder, to include PTSD for the purposes of accrued benefits, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed as it relates to this claim. 

In regards to the claim seeking service connection for the cause of the Veteran's death, in a post adjudication letter dated in December 2006, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).   Regardless, the letter advised her to submit evidence in her possession that pertains to her claim.  

The Board notes that the appellant was not provided with a VCAA letter that informed her of how to establish an effective date as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board specifically finds, however, that the appellant is not prejudiced in this case as her claim for entitlement to service connection for the cause of the Veteran's death is being denied.  She was given specific notice with respect to the elements of a claim for service connection for the cause of death and cannot be prejudiced by not receiving notice of downstream issues that are not reached by a denial of the underlying benefits.  Thus, the Board finds that VA met its duty to notify the appellant of her rights and responsibilities under the VCAA. 

In the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a disability not yet service-connected.  Unlike a claim to reopen, an original claim for service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Veteran was not service connected for any disabilities during his lifetime.  The appellant's argument on appeal regarding the cause of the Veteran's death and its relationship to a disability she contends is related to service is very specific.  The appellant has shown knowledge of the evidence needed to support this claim during the appeal, including during the February 2008 Board hearing.  Therefore, the Board finds that any notification error in this regard is non-prejudicial to the appellant's appeal because the appellant had actual knowledge of the what was needed to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007). 

There was a timing deficiency in that the December 2006 letter was sent after the initial adjudication of the appellant's claim.  This timing deficiency was cured by readjudication of the claim in a February 2007 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board also finds that all necessary assistance has been provided to the appellant.  The Board notes that VA did not obtain a VA opinion regarding whether the veteran's death was attributable to service.  In Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the VA law provision regarding when to provide a VA opinion, 38 U.S.C.A. § 5103A(d), did not apply to a claim for dependency and indemnity compensation (DIC), such as the claim for service connection for the cause of the veteran's death currently before the Board.  Instead, VA needs to make reasonable efforts to assist the appellant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit." See 38 U.S.C.A. § 5103A(a).  In this case, the record contains the police report of the motor vehicle collision in which the veteran was killed as a pedestrian.  The appellant has asserted that the Veteran's PTSD was service connected, and that this disability led the Veteran to enter the road during a "flashback" - leading to his death.  There is no medical evidence of record that the Veteran's death was due to a psychiatric disability, to include being caused by a flashback.  The death certificate indicates that the Veteran's death was an accident and the police report indicates that the Veteran was trying to cross the road at the time of his death.  In addition, the appellant asserted that the Veteran had exposure to an herbicide agent, to include Agent Orange, and that this led to prostate cancers and respiratory cancer.  The appellant did not specify and the record does not provide an indication, however, of how these disabilities led to the Veteran's death.  As the record lacks medical evidence that provides any indication that his death was due to a psychiatric disability, such as PTSD, or other service-connected disability, the Board finds that VA is not required to obtain an opinion under 38 U.S.C.A. §  5103A(a).  The Board further notes that the Veteran was not service connected for any psychiatric disabilities at the time of his death, to include PTSD, however, in the instant decision, the Board granted service connection for a psychiatric disability, to include PTSD, on an accrued basis. 

The Board finds that all relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained, including the police report regarding the Veteran's death.  The Board notes that the claims file includes some records from the Social Security Administration (SSA).  Review of these records, however, reveals that there are additional SSA records that are not of file.  The Board has considered the holding of Tetro v. Gober, 14 Vet .App. 110 (2000), and other cases, wherein the Court held that VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists.  In the December 2006 VCAA letter, however, the appellant was advised by the RO of the type of evidence needed to substantiate her claim for service connection for the Veteran's cause of death, and of her responsibility to identify or submit any evidence she believed to be relevant to the claim.  She was also advised that VA would assist her in obtaining relevant evidence, including records of other Federal agencies, such as the SSA.  She has never identified records of SSA as being relevant, nor has she requested that VA obtain these records.  38 U.S.C.A. § 5103A.  The Board further notes that the principle reason for the denial of the claim for service connection for the cause of death was that there is no evidence that links the Veteran's death to a psychiatric disability.  The Board highlights that this is no reasonable possibility that the SSA records in question would be relevant to circumstances of the Veteran's death.  Therefore, the Board finds that a remand to obtain these records is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Id. at 496-97.  

Effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  The instant rulemaking clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  76 Fed. Reg. 52572-5 (Aug. 23, 2011) (to be codified at 38 C.F.R. §§ 3.103(a)-(c), 20.706).

At the February 2008 Travel Board hearing the undersigned identified the issues, and inquired as to the Veteran's symptoms.  The appellant was offered an opportunity to ask the undersigned questions regarding his claims.  The Board therefore concludes that it has fulfilled its duty under Bryant. 

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
II.  Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  See 38 C.F.R. § 3.1000(d)(4). 

By way of procedural background, in a March 1990 decision, the Board denied service connection for an acquired psychiatric disorder, including PTSD.  The Veteran sought review from the Court, however, his appeal was found to be untimely.  In September 1998, he filed a new claim for benefits, asserting that he had a major depressive disorder with psychotic features and PTSD.  In March 1999, the RO denied the claim for service connection for these disabilities.  In February 2000, he filed a notice of disagreement and was issued a statement of the case.  Later in February 2000, a substantive appeal (VA Form 9) was submitted.  Although the substantive appeal was written and submitted by someone other than the Veteran or his representative, it included his signature (the Board notes that the signature is dated approximately a year prior to the submission of the substantive appeal).  However, the appeal was not forwarded to the Board as the RO did not consider this a properly filed substantive appeal.  See 38 C.F.R. § 20.301.  Subsequently, in May 2002, the RO issued a rating decision that found new and material evidence had not been submitted to reopen claims for dysthymia and PTSD.  The Veteran did not appeal this decision. 

Although the RO initially found that February 2000 substantive appeal was not properly submitted, in the present appeal the RO found that the Veteran did perfect an appeal.  In the interest of fully evaluating the merits of the appellant's appeal, the Board will not disrupt this finding.  Therefore, at the time of his death, the Veteran had a perfected appeal to the Board.  The claim for service connection for a psychiatric disorder, including PTSD, had previously been denied by a final decision of the Board in March 1990, however, as mentioned in the Introduction section, as the Board determined in its May 2008 decision that new and material evidence had been received to reopen the claim of service connection.  The Court remanded the claim on the merits back to the Board and that is the matter currently before the Board.  

The Board will now consider the claim for service connection for an acquired psychiatric disability, to include PTSD, on the merits, for purposes of accrued benefits. 

The Veteran essentially contended that he had PTSD as a result of assorted military stressors involving his duty in Korea between 1968 and 1970.  In August 1988 correspondence, he asserted that on June 18, 1968, he was with two comrades when a grenade was thrown into their foxhole.  He witnessed a leg, an arm, and other body parts fly into the air.  He believed that he was the only survivor.  Another time he was with a friend when his friend stepped on something and was killed.  He reported that he killed people for no other reason than that they were the enemy.  

Service treatment records (STRs) included a March 1968 pre-induction report of medical history in which the Veteran checked "yes" when asked if he had nervous trouble of any sort.  A March 1968 pre-induction exam along with other STRs November and December 1969 separation examinations, and November 1969 report of medical history, were negative for any complaints, treatment, or diagnoses relating to a psychiatric disability.  

Service personnel records reveal that the Veteran served as a Grader Operator with the 633rd Engineer Light Equipment Company, Headquarters, 36th Engineer Group (Combat) in Korea.  

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability may be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

As provided by 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f). 
Notice is taken by the Board that 38 C.F.R. § 3.304 was amended, effective from July 13, 2010, by liberalizing in certain circumstances the evidentiary standard for establishing the required inservice stressor leading to PTSD onset.  See 75 Fed. Reg. 39843 (2010); see also 75 Fed. Reg. 41092 (2010) (correcting the effective date of the change to July 13, 2010).  Under that change, 38 C.F.R. § 3.304(f) was amended to redesignate paragraphs ((f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, ''fear of hostile military or terrorist activity'' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Here, the Veteran has credibly identified some stressors including a time around April 1970 when he and a friend of his were riding on a road grader and a bullet was fired from North Korea, missed the Veteran, and hit his friend.  He reported that there was frequent fighting on the DMZ and that they were shot at often.  He stated that he was scared the whole time he was in Korea.  He also shot back at people, but did not know if he killed anyone.  Although he was in the Combat Engineers and often stayed behind the Infantry, there was a time that he did Infantry work and was "on guard" and "sort of on patrol" for six weeks in the field.

These stressors were brought forth at the time of a VA psychiatric examination in October 1988 and the Veteran reported symptoms such as having nightmares about snakes, somebody fighting, the war and/or the civilians once or twice a week.  He avoided thoughts about Korea.  He reported that he changed since he was discharged from the service.  On mental status examination, the examiner found depression and anxiety.  The Veteran's mood included crying spells in which he said happened when he thought about Korea and/or his present situation.  He was diagnosed with dysthymia and a history of alcohol abuse.  The examiner noted that the Veteran did have some symptomatology compatible with PTSD, although his reaction was quite minimal at the time of the interview.  The examiner indicated that a good social history from the Veteran's wife might indicate otherwise.  Also, the examiner added that it was difficult to determine whether the Veteran's present depression and hopeless feeling were secondary to his physical condition or to his war experience.  

On March 1994 VA examination, the Veteran admitted that he had suicidal ideations, but had no intentions of doing it.  He was diagnosed with dysthymia. 

In September 1998 correspondence, J.R., a Master of Education and Licensed Professional Counselor, noted that the Veteran was diagnosed with alcohol and cocaine abuse, and that he had been in recovery from chemical dependency for approximately one year.  He indicated that the Veteran had demonstrated symptoms of major depression with psychotic features as well as PTSD, and that he attempted to deal with it by using drugs.  He further indicated that the Veteran had nightmares and occasional flashbacks from military service and was in counseling for PTSD.  An accompanying August 1998 treatment record included a diagnosis of major depressive disorder with psychotic features and PTSD.  
Around October 1998, the Veteran submitted information in support of claim for service connection for PTSD describing events he experienced, including "casualties being brought in from the DMZ, mutilated bodies, rocket[] launches, being fired all night and cold, rainy weather."  This occurred while serving with the 633rdEngrCo.  He reported that he was always on alert.  Rocket launches were fired at all night long and sometimes they were scary and frightening.  He reported seeing casualties on the DMZ.  He never knew any of them personally.  He only had horrible memories and flashbacks of the injured and mutilated bodies and the blast of weapons and rockets firing. 

VA treatment records included a March 2000 record that noted that the Veteran was a very poor historian.  He admitted that he had dreams of nonspecific content about Korea when he was stationed there.  The physician noted that apparently the Veteran saw people getting killed, he heard sounds of artillery, and claimed that this somewhat bothered him.  He could not give any particular triggers or avoidance behaviors, and it was not clear whether he met the criteria for unusual trauma.  He was diagnosed with recurrent major depression.  In January 2001, a clinician documented that the Veteran had a history of major depression.  
A review of SSA records dated in December 2001 indicated that the Veteran was found to have severe impairments, including depression and PTSD. 

In March 2002 Petition to Commit Person for Addiction Treatment recorded the Veteran's history of mental illness and alcohol abuse.  The Veteran was believed to be homicidal, suicidal, or gravely disabled.  

In an April 2003 record, the Veteran was noted to have continued chronic thoughts of harm to others, but the clinician completing this record indicated that the Veteran had no intent and that this appeared to be a lifelong symptom. 

The Board notes that in a January 2004 letter the Veteran's sister had requested that VA find the Veteran incompetent, noting that he was always drunk when he saw him.

In a May 2004 treatment record, the Veteran was diagnosed as having paranoid schizophrenia, and that he had a history of marijuana, cocaine and alcohol dependence.

The Veteran reported that he witnessed his friend get shot and was shot at often while in the DMZ.  He also indicated that he fired back and did not know if he killed anyone.  He felt scared the whole time he was in Korea.  These reports were the type of incidents contemplated by the July 2010 amendment to 38 C.F.R. § 3.304 as to the liberalization of the evidentiary standard in proving that an inservice stressor leading to PTSD actually occurred.  Under that regulatory change, where a veteran, as in the instant case was subject to fear of hostile military or terrorist activity, then lay testimony of the veteran alone may establish the occurrence of the claimed inservice stressor, provided that certain other conditions are met.  Among those conditions was confirmation by a VA examiner as to the sufficiency of the claimed stressor and linkage between such stressors and symptoms of PTSD.  These conditions were met in the instant case, based on the findings and opinion of a VA examiner who examined the Veteran in October 1988.  After interviewing the Veteran and identifying the claimed stressors, as well as reporting the Veteran's symptomatology such as having nightmares about snakes, somebody fighting, the war and/or the civilians once or twice a week; avoiding thoughts about Korea; and having crying spells when he thought about Korea, the examiner found that the Veteran did have some symptomatology compatible with PTSD, despite having a minimal reaction at the time of the examination.  The examiner indicated that a social history from the Veteran's wife might be helpful.  A review of the claims file showed that in April 1988, the Veteran's wife reported that the Veteran had flashbacks and memory loss related to his experiences in Korea.  In September 1989, the Veteran and his wife reported that sometimes the Veteran would get paranoid and thought that he was actually in Korea.  The October 1988 VA examiner also attributed the Veteran's feelings of depression and hopelessness to either the Veteran's physical condition or his war experiences.  

Furthermore, in September 1998 correspondence, J.R., reported that the Veteran had nightmares and occasional flashbacks from military service and demonstrated symptoms of major depression with psychotic features as well as PTSD.  

Although a March 2000 VA physician found that it was not clear whether the Veteran met the criteria for unusual trauma, given the amendment to 38 C.F.R. § 3.304(f) and its applicability in this case, and inasmuch as the VA examiner in October 1988 and in correspondence from J.R. in September 1988 already indicated that the Veteran had symptoms related to his military experiences and to PTSD entitlement to service connection for PTSD, for the accrued benefits purposes, is warranted.  Accordingly, the benefit sought on appeal is granted. 

III.  Cause of Death

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  See 38 U.S.C.A. § 1110.  Service connection may also be established for disease diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

At the time of his death, the Veteran did not have any service connected disabilities.  The Board has granted service connection for an acquired psychiatric disorder, to include PTSD, for purposes of accrued benefits. 

The Veteran died in July 2004.  The certificate of death indicated that the immediate cause of death was aortic transection.  The manner of death was reported as an accident.  The certificate also showed that the injury occurred due to the Veteran being hit by a car.  A motor vehicle collision report of record documented the incident.  The police officer completing the report noted that he had received a complaint from a citizen after the Veteran was struck in the middle of a state highway.  The driver of the vehicle first blew over the legal alcohol limit but later was found to have a lower blood alcohol level.  The record noted that the driver was not cited or arrested.  The driver stated the he looked away from the road and when he turned back he saw the Veteran standing in the roadway.  The driver tried to stop but could not stop in time.  The Veteran put up his hands and was struck by the vehicle.  The police officer reported that witnesses stated they saw the veteran attempting to cross the streets and that he was attempting to go from a McDonald's parking lot to another restaurant's parking lot.  The report also noted that the driver and the Veteran were seen at a liquor store prior to the incident.  A liquor store employee stated that the Veteran appeared very intoxicated and she refused to sell him alcohol.  The Veteran's blood alcohol level was not of record.   
The appellant contends that the Veteran had PTSD due to service, and symptoms of this disability led to his death.  In her February 2008 testimony before the Board, the appellant testified as to the behavioral changes service caused in the Veteran. She also reported the circumstances of the Veteran's service, as related to the appellant by the Veteran, including that the Veteran engaged in combat, witnessed deaths, and killed enemy soldiers while serving in Korea, during the Vietnam era. 

The appellant contended during her testimony that the Veteran's PTSD caused flashbacks, and that during one of these flashbacks he entered the road, leading to his death when he was hit by a motor vehicle.  The appellant also stated that the Veteran "was giving up on life" and indicated that he put his hands up prior to his death.  The Board considers this an assertion that the Veteran's death was due to a suicide, caused by psychiatric disability, and that the Veteran put his hand up to symbolically indicate that he had "given up on life." 

In her September 2006 notice of disagreement, the appellant indicated that the Veteran had "turned to alcohol" as a result of VA denying his claims.  During the Board testimony, the appellant was asked to describe how the Veteran was for the last month of his life.  She responded that he was not drunk and indicated that he did not have a drinking history, but again noted that he drank due to his reaction to the denials of benefits from VA. 

The appellant also noted that a copy of the veteran's DD Form 214 had blocked out portions, and contended that this was indication that VA was hiding evidence.  In this regard, the Board notes that the record contains un-redacted copies of the DD Form 214.  A review of this document did not indicate evidence that the Veteran engaged in combat.  However, as discussed above, the Board found the Veteran's reports of in-service stressors to be credible.  

The appellant also testified that the Veteran was exposed to herbicide agents, specifically Agent Orange, during service, and that this exposure led to the development of prostate and respiratory cancer.  See 38 C.F.R. §§ 3.307, 3.309. 

The record now also contains lay statements from individuals who knew the Veteran.  These statements included contentions that the Veteran had PTSD due to service and that he was exposed to herbicide agents. 

On review of the record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The Board has considered the appellant's assertions as well as lay statements from individuals who knew the Veteran and acknowledges that they are competent to report their own observations with respect to the Veteran's symptoms and behavior.  The Board first highlights that the appellant has asserted that the Veteran was exposed to an herbicide agent during service and that he had cancer of the respiratory system and prostate.  Lay statements also report that the Veteran was exposed to herbicides.  However, neither the appellant nor the individuals have indicated how these disabilities or exposure to herbicides have led to the Veteran's death, which the record shows was due to a motor vehicle collision.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The appellant's main contention put forth during her testimony was that the Veteran had PTSD due to service and that he walked out into traffic during a flashback, which led to his death.  As the Board has determined that service connection for an acquired psychiatric disorder, to include PTSD the purposes of accrued benefits is warranted, the Board will limit its discussion to whether the Veteran's PTSD led to his death.  The Board notes that the decision in a claim for service connection for the Veteran's cause of death is made without regard to the denial of service connection benefits during the veteran's lifetime.  See 38 C.F.R. § 20.1106  
While the Board has fully evaluated the appellant's statements, the Board notes that the appellant did not witness the motor vehicle collision.  The report completed after this collision by a police officer, after he interviewed the driver of the vehicle and witnesses, did not provide any evidence that the Veteran was experiencing a flashback at the time of the accident.  The appellant indicated that the Veteran's raised hands were a sign that he had given up on life.  The accident report, however, provided no basis for this finding.  The report simply indicated that the Veteran was attempting to cross the street.  The certificate of death reflected that the Veteran's death was an accident.  Although a March 1994 VA examination report noted that the Veteran had suicidal ideations and he reported that if he were to act on thoughts of harming himself, he would take poison or walk in front of the car, he had no intention of doing so.  Also, there was no medical evidence that the Veteran's death was a suicide.  The Board finds that the certificate of death and motor vehicle collision report created are of substantial probative value and are the most probative evidence of record.

The Board is cognizant that the police report indicated that the Veteran was noted to be visibly intoxicated at the time of his death.  The Board notes that although there is some evidence of record that the Veteran began drinking during service direct service connection for alcohol abuse is prohibited.  See 38 C.F.R. § 3.301. 

Although service connection is allowed on a secondary basis if there is clear medical evidence that indicates that the psychiatric disability caused the alcohol abuse, the appellant has not specifically asserted that the Veteran's PTSD caused him to become intoxicated.  Instead, she asserts that he drank alcohol because of denials of service connection by VA.  This is not a basis for service connection. 

The Board is also cognizant that the record contained a September 1998 private opinion letter that indicated that the Veteran had attempted to deal with his major depression with psychotic feature as well as PTSD by using drugs.  The Board notes, however, that this opinion did not indicate specifically, although it can be inferred, that the Veteran's PTSD alone caused him to become dependent upon alcohol.  In addition, as noted above, the appellant has indicated that the Veteran did not have a drinking problem due to his PTSD.  In the May 2004 VA treatment record noted above, the Veteran was noted to have a history of alcohol dependence, and the clinician did not indicate that the Veteran had a current or active dependence.  On review of the claims file, there was no medical evidence that the Veteran's intoxication, or relapse of alcohol dependence at the time of his death, was due to PTSD.  Further, although the police report indicates that the Veteran was intoxicated at the time of his death, neither the report nor the certificate of death indicate that the accident was due to or caused by the Veteran's intoxication at the time of his death. 

After consideration of the different theories of causation presented in this case, the Board cannot find a link between the Veteran's death, which was found to be accidental, and the veteran's service or his PTSD.  Thus, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt doctrine is not applicable and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, for purposes of accrued benefits is granted

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


